DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed December 21, 2020 in response to the Office Action of July 23, 2020, is acknowledged and has been entered. Claims 1, 2, 36, 37, 46, 48, 56-58, 61, 73, 78, 83, 101, 102, 112, and 113 are pending. Claims 1, 37, 48, 56, 83 are amended. Claims 3-35, 38-45, 49-55, 59, 60, 62-72, 74-77, 79-82, 84-100, 103-111 are canceled. Claims 112 and 113 are new. Claims 36, 78, 83, 101 and 102 remain withdrawn. Claims 1, 2, 37, 46, 48, 56, 57, 58, 61, 73, 101, 112, and 113 are being examined as drawn to the elected species of measuring CIMS-SGSG-EDFR biomarker protein (context independent motif specific”(CIMS)-linker (SGSG)-protein motif (EDFR)), and GM-CSF, IL-11, mucin-1 and TNF-α proteins.

New Rejections
(based on new considerations)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

2.	Claims 1, 37, 48, 56, 57, 58, 61, 73, 101, 112, and 113  are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al (European Journal of Cancer, 2008, 44:472-480), in view of Pauly et al (J. Proteome Research , 2013, 12:5943-5953; published September 24, 2013); Olsson et al (Molecular & Cellular Proteomics, 2011; 10:1-15); US Patent Application Publication 2004/0259161, Nilsson; and Kalra et al (Journal of Cancer Therapy, 2012, 3:1140-1150).
Carlsson et al teach a method for the detection of breast cancer biomarkers and diagnosis of breast cancer in a human subject, the method comprising the steps of:
(a) providing a serum sample to be tested (section 2.1);
(b) determining a biomarker signature in the test sample of two or more biomarkers including GM-CSF, IL-11, TNFα, IL-8, IL-11, IL-4, C3, IL-12, C4, C5, C1q, and MUC-1 utilizing an scFv antibody microarray where the scFvs are immobilized on a surface (Table 2; section 2.4);
(c) providing serum samples from healthy control individuals and from breast cancer subjects, measuring the presence/amount of biomarkers in the control samples and identifying differential expression levels of biomarkers in the breast cancer subject samples compared to healthy controls, wherein some biomarkers were up-regulated and some were down-regulated in breast cancer compared to controls (section 2.1 and 3.2; Figure 2; section 4); and
(d) training a supervised learning method that is a support vector machine (SVM) utilizing the expression of biomarkers to classify samples as healthy or breast cancer 
Carlsson et al suggest utilizing this method of scFv antibody microarray analysis to identify biomarker signatures for early and improved detection and diagnostics. Carlsson et al teach this method allowed for breast cancer patients to be classified with high sensitivity and specificity, wherein their data showed the method was capable of classifying breast cancer with 95% specificity and sensitivity, and ROC = 0.97 (Discussion section 4). Carlsson et al suggest utilizing the method to monitor therapy and predict relapses in patients (section 4 Discussion). Carlsson et al teach the tested patients have different histological grades of cancer and ductal types (Table 1).
Carlsson et al do not teach:
the scFv antibody microarray includes detecting the biomarker peptide motif EDFR, 
the method is repeated on a sample from a different time point, 
the SVM is trained by biomarker measurement in cells of a known histological grade, or
providing subject with chemotherapy, surgery, or immunotherapy.
Pauly et al teach utilizing an scFv antibody microarray analysis to identify biomarkers of breast cancer in tumor tissue samples as compared to normal healthy control tissues and tissues form other cancer types. Pauly et al teach their scFv antibody microarray contains antibodies detect biomarkers C1q, C3, C4, C5, IL-4, IL-8, IL-12, and MUC-1, as well as antibodies to detect peptide motifs including EDFR (M-1) (Table 1). Pauly et al teach utilizing this assay to identify biomarker signatures for 
Olsson et al teach an scFv antibody microarray comprising antibodies that detect peptide motifs, including EDFR (M-1, SGSG-EDFR) and applying the microarray to successfully detect proteins having EDFR motif in biological samples, including cancer tissue samples (Table I and II; Figure 2). Olssen et al teach that assays using antibodies of known specificity limit the possible proteins detected to those the antibodies are known to detect and those assays will miss detection of novel proteins. Olsson et al teach their microarray comprises motif-specific antibodies that can detect the motif present in several different proteins, including proteins not yet discovered (p. 12, Discussion). Olsson et al teach applying their microarray with mass spectrometry to provide a proteomic profile of a tested sample. Olsson et al suggest applying this microarray to detect novel biomarkers (p. 14, col. 1-2).
Nilsson teaches production and successful application of an scFv antibody microarray comprising antibodies that detect peptide motifs, including EDFR (Example 1; Table 2, FN1 = Biotin-SGSG-EDFR). Nilsson teaches applying this microarray to identify biomarkers differentially expressed between diseases, such as cancer, and normal healthy controls in order to diagnose an individual with the disease and to treat them ([107-113]). Nilsson teaches the microarray can be applied to biological samples including plasma and serum ([15]; Example 1; [145]). Nilsson teaches an advantage of their microarray assay for detecting biomarkers is that it provides a one-step method for 
Kalra et al review known and established therapies for patients diagnosed with breast cancer including chemotherapy, surgery and immunotherapy (Table 1; Sections 2, 5, and 6).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize the assay of Pauly et al in the method of detecting breast cancer biosignature biomarkers in the method of Carlsson et al. One would have been motivated to because: (1) Pauly et al suggest utilizing this assay to identify biomarker signatures for improved diagnosis, prognosis, classification and evidence-based therapy selection for cancer patients including breast cancer; (2) Olsson et al and Nilsson teach and suggest utilizing an scFv antibody microarray comprising antibodies to peptide motifs including EDFR in order to gain the advantage of detecting novel biomarkers that would otherwise be missed with protein-specific antibody assay; and (3) Nilsson suggest applying their assay to identify biomarkers diagnostic of disease such as cancer, and utilizing the biomarkers diagnose and treat patients accordingly, and suggest applying the assay to serum and plasma samples. One of ordinary skill in the art would have a reasonable expectation of success applying the scFv antibody microarray assay of Pauly et al to the method of detecting biomarkers and diagnosing breast cancer of Carlsson et al given: (1) Pauly et al demonstrate successfully detecting EDFR peptide motifs in combination with several overlapping biomarkers of Carlsson et al in breast cancer and normal control samples; (2) Olsson et al and Nilsson 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to repeat the scFv microarray assay on a sample from a different time point. One would have been motivated to and have a reasonable expectation of success to given Carlsson et al suggest monitoring therapy and predict relapses in patients, and given conducting the method is reasonably expected to succeed based on the success taught by the combined references no matter how many times repeated.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to train the SVM by biomarker measurement in cells of a known histological grade in the method of Carlsson et al. One would have been motivated to and have a reasonable expectation of success to given: (1) Carlsson et al suggest utilizing scFv antibody microarray analysis to identify biomarker signatures for early and improved detection and diagnostics; (2) Carlsson et al teach and demonstrate successfully training a SVM with biomarker expression from a specific population of breast cancer patients having metastasis and specific histological grades of cancer. One of ordinary skill in the art could predictably successfully apply the method of Carlsson et al to a specific histological grade of breast cancer based on the teaching of Carlsson et al.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer breast cancer treatment to the patients . 


3.	Claims 2 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson et al (European Journal of Cancer, 2008, 44:472-480); Pauly et al (J. Proteome Research , 2013, 12:5943-5953; published September 24, 2013); Olsson et al (Molecular & Cellular Proteomics, 2011; 10:1-15); US Patent Application Publication 2004/0259161, Nilsson; and Kalra et al (Journal of Cancer Therapy, 2012, 3:1140-1150) as applied to claims 1, 37, 48, 56, 57, 58, 61, 73, 101, 112, and 113  above, and further in view of Misek et al (International J of Proteomics, 2011, article ID 343582, 9 pages). 
Carlsson et al; Pauly et al; Olsson et al; Nilsson; and Kalra et al (the combined references) teach a method as set forth above. As stated above, Carlsson et al suggest utilizing scFv antibody microarray analysis to identify biomarker signatures for early and improved detection and diagnostics. As stated above, Carlsson et al teach the tested patients had different histological grades of cancer and ductal types (Table 1).
The combined references do not teach the breast cancer diagnosed is early breast cancer or invasive ductal breast cancer.

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to apply the method of the combined references to detect protein profiles for diagnosis of early or invasive ductal breast cancers. One would have been motivated to because Carlsson et al and Misek et al teach the need for early breast cancer diagnosis and treatment of patients to avoid invasive stages, and recognize the need for diagnosis of invasive ductal cancers utilizing protein biomarkers. One of ordinary skill in the art would have a reasonable expectation of success applying the method of the combined references to diagnose patients with early or invasive ductal breast cancers given Pauly et al and Carlsson et al successfully demonstrate applying the scFv antibody microarray assay to breast cancer samples, and Carlsson et al successfully demonstrate producing protein biomarker signatures/profiles of patients having ductal histology utilizing the scFv antibody microarray assay.

4.	All other rejections recited in the Office Action mailed July 23, 2020 are hereby withdrawn in view of amendments and arguments.


5.	Conclusion: No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642